690 S.E.2d 705 (2010)
MEHERRIN INDIAN TRIBE, Dorothy Lee, Jonathan Caudill, Margo Howard, Abby Reid, Theresa Langston, Wayne Melton, Wayne Brown, and Kelly Brown, Plaintiffs,
v.
Thomas LEWIS, Ernest Poole, Diane Byrd, Aaron Winston, Terry Hall, Patrick Riddick, Janet L. Chavis, Doug Patterson, Denyce Hall, Dorothy Melton, and Beverly Melton, Defendants.
No. 293P09.
Supreme Court of North Carolina.
January 28, 2010.
Edward K. Brooks, Raleigh, for Thomas Lewis, et al.
Barry Nakell, for Meherrin Indian Tribe, et al.
Prior report: ___ N.C.App. ___, 677 S.E.2d 203.

ORDER
Upon consideration of the petition filed on the 7th of July 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."